Title: Edmund Randolph to Tobias Lear, 22 February 1792
From: Randolph, Edmund
To: Lear, Tobias


  Philadelphia, 22 Feb. 1792. “The visit of respect, which is due to-day, it was my most earnest intention to have paid. For I connect with it a personal attachment, not dependent on any official relation. But I am unfortunately deprived of this gratification by the continuance of the disorder, which I mentioned to you in my note of yesterday. Permit me, therefore, to request you to communicate this circumstance to the President and Mrs Washington, when an easy opportunity shall offer itself. As I am confident, that I need not express to either of them the genuine sensations, which the occasion calls forth in my breast, I have only to hope, that I may long be able to render them both my affectionate congratulations on the return of this day. . . . P.S. You will readily perceive, that this note is designed to be destitute of form, and not to produce a single word in reply.”
